cca_2013080715501801 id uilc number release date third party communication none date of communication not applicable from sent wednesday august pm to cc bcc subject re tefra adjustments arising in closed years each year is a separate cause of action and we are free to adjust that partnership year regardless of how prior or later years were reported but the credit here would be carried forward by the partners not the partnership so we would have to issue an fpaa for -------in order to prevent the partners from carrying the loss forward from ------ to their later years we can do so as long as the partners’ carryforward year is open we did so in 128_tc_192 and g-5 holdin128_tc_186 we would also have to issue an fpaa for the ------ partnership year if the partnership improperly carried forward a credit at the partnership level
